NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3074-17T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TERRELL HAYWOOD,
a/k/a TERRELL DURANT,
TERREL HAYWOOD,
ZYON THAGGARED,

          Defendant-Appellant.


                   Argued September 14, 2020 - Decided October 30, 2020

                   Before Judges Sabatino, Currier, and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 17-05-1420.

                   Zachary G. Markarian, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Zachary G.
                   Markarian, of counsel and on the briefs).

                   Lucille M. Rosano, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens II, Acting Essex
               County Prosecutor, attorney; Lucille M. Rosano, of
               counsel and on the brief).

PER CURIAM

         Defendant Terrell Haywood appeals from his convictions and sentence

following a jury trial. On the second day of trial, a juror informed the court that

her daughter had visited her the prior evening wearing a sweatshirt bearing the

image of the victim who the State alleged defendant had shot and killed. After

questioning the juror about the occurrence, the court declined defendant's

request to excuse the juror. After a careful review of the record and considering

the juror's close relationship with her daughter and the circumstantial nature of

the evidence against defendant, we conclude the incident had the clear capacity

to influence the juror's partiality and it was error not to excuse her. On those

grounds, we therefore vacate the convictions and sentence and remand for a new

trial.

                                         I.

         On May 26, 2017, an Essex County grand jury indicted defendant for first-

degree conspiracy to commit murder, N.J.S.A. 2C:5-2 and 2C:11-3(a)(1) (count

one); first-degree murder, N.J.S.A. 2C:11-3(a)(1) (count two); second-degree

unlawful possession of a handgun without a permit, N.J.S.A. 2C:39-5(b) (counts

three and six); second-degree possession of a handgun for an unlawful purpose,

                                                                           A-3074-17T2
                                         2
N.J.S.A. 2C:39-4(a) (count four); and second-degree aggravated assault,

N.J.S.A. 2C:12-1(b)(1) (count five). 1

                                         A.

       We derive the facts from the evidence presented at trial. Around 12:30

p.m. on March 18, 2014, Queeson Mitchell was driving with his five-year-old

son on Isabella Avenue in Newark. Isabella Avenue is a one-way street in a

residential neighborhood that intersects with Plymouth Street; the area was

known for narcotics sales.

       Queeson saw his friend, Kyrie Reynolds, 2 known to him as "Buckey," with

six or seven other men near a vacant lot at 78 Isabella Avenue, about one house

from the corner of Plymouth Street. Queeson parked his pickup truck on the left

side of the street in front of the lot where Kyrie was standing and went around

to the passenger side – which faced the street – to take his son out of the truck.

After he walked his son to the sidewalk, Queeson returned to the passenger side

of his truck to pick up some belongings.

       As Queeson stood at the side of his truck, he heard gunshots coming from

the corner of Plymouth Street and Isabella Avenue and saw two men running


1
    An unknown co-conspirator was listed under count one.
2
    In some documents, Kyrie is also referred to as "Kharey."
                                                                          A-3074-17T2
                                         3
down Isabella Avenue toward the group standing on the vacant lot. Queeson

stated one man was running on the street and the other was running along the

sidewalk on the other side of the street.

      Queeson testified that the men had slender builds, were dressed all in

black and wearing ninja-style ski masks exposing only their eyes. He observed

one of the men was carrying a gun. Queeson heard "a lot" of "continuous"

gunshots, estimating at least twenty shots. He believed both men were shooting

because he heard two different guns being fired. Everyone ran.

      Queeson was shot four times in the right upper arm and shoulder before

he could run from the passenger side of his truck. The guns were still firing

when Queeson stumbled and tripped over Kyrie, who was laying on the ground

behind Queeson's truck, half on the sidewalk and half in the street. Queeson

stated he "tried to get up" and run, but because of the injury to his right arm he

fell again, landing next to Kyrie.

      Queeson saw one of the men run around the side of his truck. The man

stood directly over them with a black gun as he fired three or four times at Kyrie.

The man looked at Queeson and then ran with the other man back toward

Plymouth Street. Queeson did not see Kyrie with a gun.




                                                                           A-3074-17T2
                                        4
      Once the assailants departed, the street "got crowded" as more people

came outside to see what had happened. Kyrie's grandmother, who lived nearby,

called 9-1-1 to report the shooting. Police officers responded and observed

Kyrie lying in the street with gunshot wounds. They heard Queeson "screaming"

and looking for his son. Queeson later learned that a man had grabbed his son

when the shooting began and ran toward the backyard of a house to escape. The

boy was not injured.

      Emergency medical services responded and transported Kyrie and

Queeson to the hospital. Kyrie was pronounced dead at 12:51 p.m. He had nine

gunshot wounds. Two gunshots that penetrated the right side of the chest and

the abdomen were fatal. Those bullets were recovered from the body. A third

gunshot that penetrated the left buttocks was also recovered from the body.

      Kyrie also suffered six perforating wounds to the upper and lower right

thigh, left thigh, left elbow, left forearm and right buttocks. In addition, he had

abrasions to the right knee, the back of the left hand, the right hand near the

wrist and some bruises on the back of the chest.

      Queeson suffered four gunshot wounds to his right upper arm.              His

humerus bone was severed from his shoulder and required surgery to remove the

damaged bone and insert a cadaver bone as well as metal rods and rings. He


                                                                           A-3074-17T2
                                        5
underwent numerous additional surgeries and testified he did not have "full

function" of his arm, could not perform physical work, lost his job as a

landscaper, and had permanent scars.

      Detective Murad Muhammad of the Newark Police Department (NPD)

Homicide Task Force and Detective Rashon Johnson of the Essex County

Prosecutor's Office (ECPO) Homicide Task Force took formal statements from

Queeson and his son at the hospital. Queeson described the man who shot Kyrie

as five feet, eight inches tall, 175 to 180 pounds, wearing all black clothing and

a mask. He thought the shooter may have had braids or dreadlocks because the

top of his mask was a "little puffy." Queeson could not describe the other

assailant other than he was also dressed in black and wearing a mask. Because

Queeson only observed the second man as he was running away, he could not

tell if he was carrying a gun.

      Around 1:00 p.m., after the hospital visit, Muhammad went to Isabella

Avenue with other officers to search for evidence there and on Plymouth Street.

He observed thirty or more spent shell casings on the ground. The shell casings

were on the sidewalk and east and west sides of Isabella Avenue. Two vehicles

had been hit by gunshots.




                                                                          A-3074-17T2
                                        6
        Detectives from the ECPO Crime Scene Unit arrived at the scene around

1:25 p.m. Thirty-eight spent shell casings, one live (whole) bullet and fifteen

whole or fragmented spent projectiles were collected.            The fifteen spent

projectiles were found in and around 74, 77, 80, and 85 Isabella Avenue and

inside the two cars.

        The officers went door-to-door on Isabella Avenue and Plymouth Street

to attain additional information. Some residents stated they heard gunshots or

saw Kyrie on the ground after the shooting, but no one was able to identify the

shooters.

        Muhammad described for the jury his review of the chronology of 9-1-1

calls about the shooting. The first call reporting the shooting was received at

12:28:47 p.m. Muhammad spoke to two callers listed in the chronology, but

they only heard shots fired. No one saw the shooting or could identify the

assailants.

                                         B.

        Five weeks after the shooting, on April 26, 2014, Detective Hugo Rebiero

with the Gangs and Organized Crime Unit of the New Jersey State Police (NJSP)

and two detectives with the ECPO Crimes Suppression North Unit 3 were


3
    The two other detectives with Rebiero did not testify at trial.
                                                                           A-3074-17T2
                                          7
patrolling a Newark neighborhood in an unmarked vehicle. The officers were

dressed in civilian clothes and tactical vests identifying them as "State Police."

       While on patrol, the officers saw defendant walking on the street to the

left of the officers' vehicle. Defendant was wearing sweatpants and an open

black vest over a dark gray jacket. Rebiero stated he observed a "big bulge" in

defendant's right jacket pocket that "was consistent with . . . a gun."          As

defendant crossed the street behind the officers' vehicle, Rebiero turned around

in his seat, looked through the back window and saw the "black handle of a

handgun" protruding from defendant's jacket pocket.

       The officers stopped defendant on the sidewalk and Rebiero removed a

handgun – a Springfield Armory 45-caliber semi-automatic – from defendant's

right jacket pocket.   The gun's magazine contained nine live rounds.          The

detectives also took defendant's cellphone.

       The detectives arrested defendant and handcuffed him. While the officers

waited for backup, defendant sat down on the curb and Rebiero read defendant

his Miranda4 rights. Defendant remained silent.

       En route to police headquarters, defendant sat in the backseat of the

vehicle next to Rebiero. When defendant asked Rebiero if he was going to jail,


4
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                           A-3074-17T2
                                        8
Rebiero told him he was. Rebiero then read defendant his Miranda rights for

the second time because defendant "initiated [the] conversation regarding the

case."

         Defendant then asked if the officers could "get rid of the gun." Rebiero

believed defendant was asking them to "[g]et rid of the charges and not charge

him." Rebiero told defendant they could not do that and then asked how long

defendant had possessed the gun and who gave it to him. Rebiero testified that

defendant said he had been shot in the arm in January and got the gun afterwards

from an unnamed deceased associate to "protect himself."

         The arrest report, prepared and filed by Rebiero later that day, did not

include the second reading of defendant's Miranda rights or defendant's request

for the officers to "get rid of the gun." Rebiero explained he did not include the

information because he did not know, at the time, that the gun would be

connected later to a homicide investigation after ballistics testing.

         When asked on cross-examination why he and the other two officers did

not electronically record or contemporaneously transcribe Rebiero's questions

and defendant's answers given while driving to headquarters, Rebiero stated "[i]t

wasn't really practical at the time[]" because he was in the back of the car. In




                                                                          A-3074-17T2
                                         9
addition, the vehicle was not equipped with an "MVR" 5 and the officers were

not wearing body cameras.

      Defendant moved to suppress the statements made to Rebiero on April 26,

2014, arguing the State had not shown he had waived his Miranda rights. The

trial judge denied defendant's motion, finding the statements were voluntarily

made after defendant was advised of his rights.

                                      C.

      A total of thirty-eight shell casings and one PMC El Dorado 45-caliber

automatic live round were recovered from Isabella Avenue after the shooting.

A detective from the NPD Ballistics Laboratory testified as a ballistics expert.

He determined the shell casings and live round were deposited at the scene

around the same time but did not know how long the items had been there before

they were collected as evidence.

      The ballistics expert concluded that the recovered shell casings and

projectiles were fired from four weapons.         A search in the ballistics

identification system revealed that two of the casings matched the gun seiz ed

from defendant. No fingerprints were found on the handgun. The other thirty-


5
  MVR is an abbreviation for a motor vehicle recording. State v. Mandel, 455
N.J. Super. 109, 112 (App. Div. 2018).


                                                                        A-3074-17T2
                                      10
six shell casings recovered from the scene were fired from three different

weapons. The three bullets recovered from Kyrie's body were not fired from the

gun seized from defendant; they were fired from another 45-caliber weapon.

                                         D.

         During defendant's arrest, officers seized his cellphone. In April 2014, a

ECPO Detective extracted data from defendant's cellphone and prepared a 726 -

page report listing all of the extracted text messages. For context, the first 9-1-

1 call regarding the shooting was made at 12:28:47 p.m.

         The cellphone data revealed defendant sent a text message on March 18,

2014 at 12:31:11 p.m. to someone named "Bruskie," which read: "Nigga with

blue coat done." Kyrie was wearing a blue North Face jacket at the time of his

death.

         Cellphone records also showed three phone calls between defendant and

Bruskie near the time of the shooting: Bruskie to defendant at 12:07 p.m.;

defendant to Bruskie at 12:18 p.m.; and Bruskie to defendant at 12:24:04 p.m.

Although police obtained a search warrant for the subscriber information

associated with Bruskie's cell number, they were unable to identify the

subscriber.




                                                                           A-3074-17T2
                                         11
      In addition, an unknown person either called defendant or received a call

from defendant at 12:27 p.m. Another unknown person called defendant at

12:34:54 p.m. for 346 seconds; defense counsel represented the call came from

the Essex County Juvenile Detention Center.

                                        E.

      Defendant's girlfriend, Geovana Baltimore, lived on Brookdale Avenue in

March 2014. Defendant stayed at her residence most nights. Baltimore's house

was two blocks from the McDonald's on 18th Avenue, three blocks from Isabella

Avenue and half a block from South Orange Avenue. Defendant's grandmother

and uncle lived on Grove Street in Irvington, one block behind the Garden State

Parkway, in the neighborhood of Isabella Avenue. Defendant received his mail

at this address.

      Baltimore recalled meeting with police officers in June 2014 where she

reviewed cellphone records and answered questions regarding her and

defendant's respective cellphones.    The records pertaining to her cellphone

number reflected a series of text messages between Baltimore and defendant on

March 18, 2014 spanning from 2:00 p.m. to just before midnight. Baltimore

testified that defendant was not at her house that night.




                                                                       A-3074-17T2
                                       12
                                         F.

        The State produced Meghan Smith who testified she had known defendant

for about six years, called him "Rel" and had purchased heroin from him on "a

regular basis," or "as often as [she] could," for "[a] couple of years at least."

        On March 18, 2014, Smith stated she texted and called defendant from her

boyfriend's cellphone to arrange a meeting to buy heroin that day. They often

met at the McDonald's restaurant on 18th Avenue, and Smith recalled arranging

to meet defendant that day in the "late morning, early afternoon[,]" "around

lunch time." The McDonald's was near West End Avenue and South Orange

Avenue. 18th Avenue intersected with Isabella Avenue.

        Smith described seeing defendant walk into the McDonald's alone and

wearing "dark gray, almost black, all dark" ski pants, a jacket with a hood and a

black knit hat. She did not know "how he got there" and she did not see where

he went after he left the restaurant. She thought it was around "lunchtime" and

stated the exchange took "no more than five minutes."

        Smith stated she was "almost in constant contact" with defendant prior to

their meeting. She confirmed the following series of text messages were sent

between them: Smith to defendant at 10:52 a.m. asking for "three buns"; 6


6
    Buns is short for bundles of heroin. Each bundle had ten individual envelopes.
                                                                            A-3074-17T2
                                        13
defendant to Smith at 10:54 a.m. asking when Smith wanted to meet; Smith to

defendant at 11:00 a.m. stating she was about eight minutes away; defendant to

Smith at 11:01 a.m. telling her to hurry; Smith to defendant at 11:02 a.m. stating

she was on her way; defendant to Smith at 11:09 a.m. asking her where she was;

defendant to Smith at 11:22 a.m. asking again where she was; Smith to defendant

at 11:40 a.m. telling him she had the money and asking him where he wanted to

meet; defendant to Smith at 11:46 a.m. telling her to meet him at the "[s]ame

spot"; Smith to defendant at 12:16:08 p.m. asking where he was; defendant to

Smith at 12:16 p.m. stating he was at McDonald's; Smith to defendant at 12:17

p.m. asking if it was "cool there"; Smith to defendant at 12:39 p.m. stating she

would be there in about ten minutes; and defendant to Smith stating "I'm

waiting" at 12:42:41 p.m.

      The following phone calls were also made: defendant to Smith at 11:46

a.m. lasting five seconds; Smith to defendant at 12:23:19 p.m. lasting for ninety -

seven seconds; defendant to Smith at 12:41:57 p.m. lasting for two seconds;

defendant to Smith at 12:42:16 p.m. lasting for one second; and Smith to

defendant at 12:42:53 p.m. lasting for sixty-two seconds. Smith recalled that

she probably placed the last call to defendant when she arrived at the

McDonald's.


                                                                           A-3074-17T2
                                       14
      In sum, the following phone calls occurred: defendant to Smith at 11:46

a.m.; Smith to defendant at 12:23:19 p.m.; Bruskie to defendant at 12:24:04

p.m.; call to or from unknown caller at 12:27 p.m.; call to defendant at 12:35:54

p.m., from the Essex County Juvenile Detention Center; defendant to Smith at

12:41:57 p.m.; defendant to Smith at 12:42:16 p.m.; and Smith to defendant at

12:42:53 p.m.

                                       G.

      The State offered Special Agent Ajid David, a member of the Federal

Bureau of Investigation's (FBI) Cellular Analysis Survey Team (CAST), as an

expert in historical cell site analysis. David authored a report in October 2015

regarding the historical cell site analysis and drive test he conducted for this

case. In her opening statement, the assistant prosecutor informed the jury she

intended to produce David as an expert.

      During    defense   counsel's   cross-examination    of   David   on    his

qualifications, the trial judge called counsel to sidebar and the following

colloquy ensued:

            THE COURT: It sounds to me more like cross[-]
            examination.

            [DEFENSE COUNSEL]: Well --



                                                                         A-3074-17T2
                                      15
THE COURT: As to the context as opposed to the voir
dire as to his expertise.

[DEFENSE COUNSEL]: It is a field in which he claims
to be and [sic] expert and these questions, really, they
could be asked on cross but they, also, mind the extent
of his so[-]called expertise. But I will be guided by the
[c]ourt.

THE COURT: I don't think so. I'm going to ask you to
please conclude and move on. Take all the time you
want to cross[-]examine.

[DEFENSE COUNSEL]: Okay. The only other thing
for the record I wanted to mention do you intend to ask
Agent David about drive testing?

[PROSECUTOR]: Yes.

[DEFENSE COUNSEL]: Okay. It's my understanding
that the issue of the admissibility of cell site analysis
has not yet been decided by our Appellate [c]ourt.
There is a case pending now. The question of the
admissibility of this type of expertise is open and I'm
not going to object to this witness at least being an
expert and testifying in the area. I do object to him
testifying about drive tests. It . . . just for the record a
drive test is when he drives around and does it some
time much later under different circumstances and has
an opinion about the range of the towers in question.
This is not a settled science. It's not a repeatable
science. And just for the record if the State attempts to
do it I object to that type of expert testimony.

THE COURT: Well, isn't this something that should
have been brought to the [c]ourt's attention long before
now so we all could have addressed the issue and we all
could have been –

                                                               A-3074-17T2
                           16
            [DEFENSE COUNSEL]: Yes.

            THE COURT: -- prepared to argue and/or make a
            ruling?

            [DEFENSE COUNSEL]: Yes. I read about it over the
            weekend. The drive testing. I was reminded from the
            report. Again, I'll be guided by the [c]ourt's thoughts
            in this regard.

            THE COURT: Well, as far as additional voir dire as to
            his qualifications I'm going to cut you off now. I think
            you've gone into his qualifications but, then, there's
            enough to determine whether or not you want to object
            or not object to this person being admitted as an expert.
            As far as anything else I'm going to take it as it comes.

            [DEFENSE COUNSEL]: Okay, thank you.

      David conducted a historical cell site analysis and a drive test to determine

whether defendant's cellphone was used in the general area of the shooting at

the approximate time of the crime. He explained that the cell site analysis only

shows the cellphone's possible location, whereas the drive test provides the

phone's probable location.

      David provided the jury with detailed information explaining how he

performed the cell site analysis.     We need not repeat the comprehensive

testimony as defendant does not contest the validity of the cell site analysis.




                                                                           A-3074-17T2
                                       17
       In short, David examined call detail records provided by the ECPO that

spanned four weeks before the shooting and two weeks after. In comparing them

to cell tower records, he then mapped the general location of defendant's phone

around the time of the shooting. In 2014, defendant's cellphone carrier – T-

Mobile – kept call detail records for voice calls, text messages and data usage .

Cell site usage, however, was only available for voice calls and some data calls,

but not for text message usage. This meant defendant's text messages could not

be translated into calling events on a map for the historical cell site analysis.

Therefore, David's historical cell site analysis was based only on voice calls.

       David informed the jury he generated a report documenting the location

of defendant's cellphone on March 18, 2014, between 11:46:42 a.m. and

12:42:53 p.m., by mapping the tower sectors to which the cellphone connected.

The data was translated onto physical maps that depicted every cell tower

defendant's cellphone communicated with between 11:46:42 a.m. and 12:42:53

p.m.    The map showed calls were made in the vicinity of defendant's

grandmother's address and 80 Isabella Avenue – the two addresses David used

when conducting the analysis.

       David showed the jury maps depicting the chronological progression of

defendant's cellphone through cell tower sectors from 11:46 a.m. to 12:42 p.m.


                                                                          A-3074-17T2
                                       18
The map time-stamped 11:46 a.m. showed defendant's cellphone hitting a cell

tower near the Parkway. The map time-stamped 12:07 p.m. showed defendant's

cellphone hitting a cell tower in Newark, north of the previous tower.

      The maps time-stamped 12:18, 12:22, 12:23, and 12:24 p.m. showed

defendant's phone was using the north and south sectors of the same tower

located along 18th Avenue and the intersection with Isabella Avenue. For the

reader's reference, at 12:23 p.m., Smith called defendant. At 12:24 p.m., Bruskie

called defendant.

      The map time-stamped 12:27 p.m. showed defendant's phone hitting a

tower along South Orange Avenue near the Vailsburg section of Newark, north

of the 18th Avenue/Isabella Avenue tower. As stated, an unknown person either

called defendant or received a call from defendant at 12:27 p.m.

      The map time-stamped 12:35 and 12:41 p.m. showed the phone hitting a

tower along Interstate 78 (I-78), in the Weequahic section of Newark, further

south of the previous tower. The map time-stamped 12:42 p.m. showed the

cellphone hitting a tower just north of I-78 in Newark, generally southwest of

the previous tower.

      The map time-stamped 12:42 p.m. showed the cellphone hitting a tower

along Clinton Avenue in Newark, southeast of the previous tower.


                                                                         A-3074-17T2
                                      19
      David explained to the jury that historical cell site analysis

"approximate[s] a . . . reasonable coverage area for [a] particular tower and

sector."   The expert clarified that although he could show a cellphone

communicated within the area of the sector of a tower on a particular date and

time, he "[could not] say specifically that [a cellphone] was at a particular

address. Only that it's consistent with it being at that address."

      Because David was informed the specific location of defendant's

cellphone was important to this case, he also conducted a drive test to establish

the probable location of defendant's cellphone at the time of the shooting by

determining the frequency strength and range of the two cellphone towers near

the crime scene. Contrasting a drive test with historical cell site analysis, David

explained "[a] drive test is not just an estimation of a particular cell site's

coverage[;] it is a true mapping of what the cell site's coverage is[,]" meaning a

more "accurate mapping . . . ."

      The expert then explained to the jury how the test was done. A vehicle-

mounted scanner – which was used by cellphone carriers – "reads all the

frequencies and channels [that were] being broadcast throughout the [T-Mobile]

network" and "identif[ies] which areas [were] dominant . . . [or] just usable in a

particular area." The data that is collected by the scanner is then downloaded


                                                                           A-3074-17T2
                                       20
into software and a map is created depicting the "true" signal strength coverage

for the relevant towers.

      David performed a drive test for the two towers near the crime scene in

August 2015, one year and five months after the shooting. The "goal" of the

drive test is "to preserve the network conditions as they were on the day of the

event . . . ."   David explained a drive test should, therefore, generally be

conducted no more than a year and a half after an incident has occurred.

      Before conducting the test, David examined the tower list and reviewed

the tower orientation for any changes to ensure the network was fundamentally

the same as it was when the crime occurred. He explained the cell sites, antennae

heights and orientations for the towers must be the same as they were at the time

of the crime to conduct the analysis. He concluded he was able to perform the

drive test because the cell sites, antennae heights and orientations for the cell

towers had not changed.

      David's drive test focused on the two cellphone towers around the crime

scene and the three calls occurring at 12:23, 12:24 and 12:27 p.m. In addition

to those sites, David drove the scanner around the surrounding towers to ensure

accurate mapping.




                                                                           A-3074-17T2
                                      21
      From the drive test data, David produced a map with shaded areas

illustrating the scanner's readings of the "domina[nt] coverage" area of the

towers. The dominant coverage area depicts the range in which a cellphone

would "most likely" connect to a particular tower and sector and, therefore,

"where [a cell] phone most likely was located as opposed to possibly located."

David conceded signal strength and topography can affect a cell tower's

coverage.

      Although David stated he believed the scanner was capable of providing

a "very good depiction of what the true coverage actually is . . . for [the] two

[relevant] sectors" in this case, he recognized there were some limitations to the

drive test, including that he could only drive down streets and had to use

software to measure areas inaccessible by vehicles, such as nearby parks.

      Consequently, the scanner measures signal strength while driving down

each street and, utilizing an algorithm that is widely-used in the

telecommunications industry, "interpolate[s]" the outer bounds of the signal

coverage between streets at the edge of the coverage area and in inaccessible

areas like Vailsburg Park. The drive test took six to seven hours to conduct.

      Based on the drive test, David found the dominant coverage area was from

the cell tower and site along 18th Avenue and the 12:23 and 12:24 p.m. calls


                                                                          A-3074-17T2
                                       22
probably occurred within that area. The 12:27 p.m. call probably came from the

dominant coverage area from the cell tower along South Orange Avenue.

      On cross-examination, David testified that it was also "possible" that the

12:27 p.m. call fell outside the dominant call areas. He was also unaware

whether there were any buildings that had gone up or come down in the area of

the drive test in the timeframe between the crime and the drive test that might

have affected the signal strength.

                                        H.

      On the second day of trial, November 30, 2017, the judge advised counsel

that Juror Two had left a message on his voicemail the prior evening, indicating

she had "inadvertently" received some information about the case.            After

excusing the jury, the judge questioned Juror Two in the presence of counsel at

sidebar.

      The juror stated her twenty-eight-year-old daughter came to her house the

prior evening wearing a memorial sweatshirt on which was imprinted a

photograph of a light-skinned African-American man and the words "R.I.P.

Buckey."

      The juror said it was the first time she had seen her daughter since her jury

service began and she had not told her daughter what type of case she was


                                                                           A-3074-17T2
                                       23
serving on. The juror said her daughter had her own residence in Newark and

they did not live together. She did not know her daughter's male friends or

whether her daughter knew any members of defendant's family. The juror stated

she had never seen her daughter wear the sweatshirt before. The juror did not

make any comment about the sweatshirt, nor did her daughter and she did not

think her daughter saw her looking at the shirt. The juror did not tell her

daughter she was a juror sitting on Buckey's case and she said she did not discuss

the incident with anyone else, including the other jurors.

      The judge instructed Juror Two not to discuss the matter with the other

jurors and let her go out with the other jurors on a recess. Defense counsel

argued Juror Two should be excused because "[i]t appear[ed] that her daughter

must know the trial has begun and knows her mother's a juror and wore the

sweatshirt at the house.    There's just too many coincidences here."         The

prosecutor disagreed, arguing against the juror's excusal because the juror's

daughter only knew her mother was on jury duty but did not know what type of

case she was hearing, and the juror was "very careful" not to divulge any

information.

      Defense counsel also asserted he would have used one of his peremptory

challenges and asked the court to excuse Juror Two had he known during jury


                                                                          A-3074-17T2
                                       24
selection that her daughter had come to the house wearing the sweatshirt bearing

the victim's name and likeness. Counsel stated "no criminal defense trial lawyer

would ever let a juror remain [on the jury] who has this type of relationship or

his family member had this type of relationship with the decedent [or] the

decedent's friends and family" and his motion "ha[d] nothing to do with the

juror's good faith or bad faith or . . . the timing."

      The prosecutor suggested the judge ask the juror some additional

questions to determine if the incident had affected her ability to be fair and

impartial. The court agreed.

      The transcript of the second voir dire of Juror Two at sidebar denotes

significant portions as inaudible. However, we can glean from the transcript

that Juror Two remembered the questions asked of her during jury selection

regarding whether she could remain impartial and whether there was anything

that would affect her ability to be impartial; she stated she could remain

impartial despite seeing her daughter's sweatshirt; she had not discussed the

matter with any other jurors; she was "sure" she would be seeing her daughter

again during the trial; she did not believe someone "with knowledge" that she

was a juror on the case encouraged her daughter to wear the sweatshirt; she had

never seen the sweatshirt or her daughter wear a memorial sweatshirt before;


                                                                        A-3074-17T2
                                         25
she had never heard the victim's name before the trial; and her relationship with

her daughter would not be affected if the juror found defendant not guilty and

her daughter learned of her decision.

      After Juror Two left the courtroom, defense counsel reiterated his motion

to excuse her. It appears the judge advised he would take the matter under

consideration and give a decision at a later time. The trial continued through

the remainder of that day with the State presenting three additional witnesses.

      The following week, on the next day of trial, December 5, 2017, the trial

court denied defendant's motion to excuse Juror Two, stating:

            After extensive questioning at sidebar with both the
            [c]ourt and counsel[,] I find [absolutely] no basis for
            dismissing her from this jury.

            Having had the opportunity to question her at sidebar
            again, as well as observe her demeanor while being
            questioned[,] I am satisfied that she has not been tainted
            by her daughter's wearing a sweatshirt bearing the
            victim's image, name, in quotes, "Buckey," close
            quotes, as well as the inscription, in quotes, "RIP."

            [Juror Two] credibly testified that she had no
            discussions with her daughter concerning the sweatshirt
            or any possible relationship with the victim or the
            incident. And when asked several times by both the
            [c]ourt and counsel whether she still could be fair and
            impartial and decide this case solely on the evidence
            presented in the courtroom[,] she without hesitation
            responded, yes. Even when asked by the [c]ourt, even
            though it appears that your daughter apparently has

                                                                         A-3074-17T2
                                        26
            some strong feelings about the victim, again, without
            hesitation she responded, yes, that she could be fair and
            impartial.

            Based on all of the aforementioned again, I am satisfied
            that [Juror Two] can be fair and impartial and decide
            this case solely on the evidence presented in this
            courtroom.

            And for all of those reasons[,] I find no cause to dismiss
            her from the jury.

Juror Two deliberated and reached a verdict on the case.

                                        I.

      During the trial, Detective Muhammad testified to his involvement in the

investigation of the shooting. He stated that, before he went to the crime scene,

he took formal statements from Queeson and his son at the hospital during which

they provided descriptions of the suspects.

      When the prosecutor asked Muhammad how Queeson had described the

suspects, defense counsel objected on the grounds of hearsay. The following

colloquy occurred:

            [DEFENSE COUNSEL]: The question and the answer
            . . . elicits a hearsay testimony. The testimony of
            someone else. He can say what he did, what he did
            next, or what he did as a result of that information. But
            he can't testify, I submit, most respectfully, to what
            people told him.



                                                                         A-3074-17T2
                                       27
             THE COURT: If it's not offered for the truth[,] he
             certainly can.

             [DEFENSE COUNSEL]: What is it offered for if not
             that it's the truth?

             [PROSECUTOR]:           How      they     conducted      the
             investigation.

             THE COURT: And how -- overruled, I'll permit it.

      Thereafter, Muhammad testified that Queeson had described the two

shooters as tall black males, wearing dark clothing with scarves and masks

covering their faces. He said that Queeson's son gave the same description.

Neither Queeson nor his son could identify the shooters.

      The following month, on April 28, a supervisor from the Newark Ballistics

Department informed Muhammad that defendant had been arrested, and police

had seized from him a weapon that was identified as the gun used to kill Kyrie.

Muhammad learned from the "arresting detectives" that defendant told them he

had possessed the weapon "[s]ince January before the murder of Kyrie . . . up

until the incident of Kyrie . . . ." Defendant further stated to the arresting officers

that he had the gun "[f]or his protection . . . [because] he had been shot." There

was no objection to his testimony. Muhammad learned from police records that

defendant had been shot on January 29, 2012 – two years before the shooting of

Kyrie and Queeson.

                                                                               A-3074-17T2
                                         28
         Muhammad further advised the jury he had reviewed the extraction report

of defendant's cellphone.        He found defendant's text message to Bruskie

"significant" to the investigation "[b]ecause of the time and, also, the victim was

wearing a blue coat when he was shot."

                                           J.

         During his closing argument, defense counsel relied on a theme of justice

and used the symbol of the "scales of justice" while explaining the State's burden

of proof and the presumption of innocence. He also stated this country did not

recognize "hand me down justice" and that everyone was "guaranteed justice."

         In her summation, the assistant prosecutor stated: "You hear about cases

where things happen, no one's ever apprehended. Well, that's what the defendant

and his co-conspirator tried to do . . . . They tried to leave Kyrie Reynolds, his

family without justice."

         "And I submit to you that . . . gives you the opportunity to provide justice

in this case. Provide justice to Kyrie Reynolds and his family and Queeson

Mitchell who was shot as a result."

         "That's your responsibility, ladies and gentlemen, to find justice in this

case."

               And [defense counsel] went through the scales of
               justice, the bringing up and the other one crashing

                                                                             A-3074-17T2
                                         29
            down. I submit to you, ladies and gentlemen, the State
            has proved to you beyond a reasonable doubt each and
            every offense that's listed in the indictment. And I
            submit to you that when you look at all the evidence,
            you remember all the testimony that was presented to
            you, you will find the defendant guilty of all charges.

Defense counsel did not object.

                                       K.

      Defendant was convicted on all counts. During the sentencing hearing,

defense counsel did not argue for the imposition of any mitigating factors.

      The judge found aggravating factors one, N.J.S.A. 2C:44-1(a)(1) (nature

and circumstances of the offenses); three, N.J.S.A. 2C:44-1(a)(3) (risk that

defendant will commit another offense); six, N.J.S.A. 2C:44-1(a)(6) (extent of

defendant's prior criminal record and the seriousness of the offenses for which

he has been convicted); and nine, N.J.S.A. 2C:44-1(a)(9) (need to deter

defendant and others from violating the law). The judge found no mitigating

factors and determined the aggravating factors "far outweigh[ed]" the non-

existent mitigating factors.

      The judge also held defendant was eligible for an extended term as a

persistent offender because he had four prior convictions within ten years of the

present offense while over the age of twenty-one. See N.J.S.A. 2C:44-3(a).

Defendant does not appeal this aspect of the sentence.

                                                                         A-3074-17T2
                                      30
       In addition, the judge imposed consecutive sentences on counts two, five

and six reasoning:

             Now, in addition to the findings placed on the record[,]
             I also need to place on the record the following: The
             [c]ourt's reason for the consecutive sentences imposed,
             I find that pursuant to [State v. Yarbough7], specifically
             the guidelines contained therein, as well as the
             philosophy of that case and that there should be no free
             crimes in a system . . . where the punishment fits the
             crime.

             The aggravated assault of Queeson was a separate and
             distinct act of violence resulting from a complete
             disregard for the safety of innocent people . . . .
             Defendant's actions involved two specific victims,
             [Kyrie] as well as [Queeson].

             I also find that the unlawful possession of a weapon
             charge of April 26th, 2014 is also a separate and distinct
             crime or act wholly independent of and unrelated to the
             incident that occurred on March 18th, 2014. Reasons
             why the [c]ourt elected to impose consecutive
             sentences on [defendant].

       Defendant was sentenced to life imprisonment with an eighty-five percent

parole disqualifier pursuant to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2, on count two; a ten-year imprisonment term, with a five-year parole

disqualifier on count three to run concurrently with the murder sentence; an

extended term of fifteen years imprisonment, subject to NERA, on count five,


7
    State v. Yarbough, 100 N.J. 627 (1985).
                                                                          A-3074-17T2
                                        31
to run consecutively to the murder sentence; and a ten-year imprisonment term

with a five-year parole disqualifier on count six to run consecutively to the

murder and aggravated assault sentences for the unlawful possession of a

weapon conviction.

                                     II.

     Defendant raises the following issues on appeal:

           POINT I

           [DEFENDANT] WAS DENIED AN IMPARTIAL
           JURY BECAUSE THE COURT REFUSED TO
           EXCUSE A JUROR WHOSE DAUGHTER VISITED
           HER HOME ON THE FIRST DAY OF TRIAL
           WEARING A SWEATSHIRT MEMORIALIZING
           THE VICTIM

           The Trial Court Violated [Defendant's] Right to an
           Impartial Jury by Refusing to Excuse Juror Two,
           Whose Interaction with Her Daughter During Trial Had
           the Capacity to Influence Her

           The Trial Court Denied [Defendant] His Right to an
           Impartial Jury by Refusing to Excuse Juror Two
           Despite Defense Counsel's Assertion that He Would
           Have Exercised a Peremptory Challenge Against Her
           During Voir Dire Had He Known of Her Daughter's
           Connection to the Victim

           POINT II

           THE TRIAL COURT FAILED TO PERFORM ITS
           GATEKEEPING FUNCTION BY OVERRULING
           DEFENSE COUNSEL'S OBJECTION TO THE

                                                                      A-3074-17T2
                                    32
ADMISSION    OF   EXPERT    TESTIMONY
REGARDING   DRIVE   TESTING   WITHOUT
HOLDING A 104 HEARING TO ESTABLISH ITS
RELIABILITY

POINT III

[DEFENDANT] WAS DEPRIVED OF A FAIR TRIAL
BECAUSE THE TRIAL COURT DID NOT CHARGE
THE JURY REGARDING THE ARRESTING
OFFICERS' FAILURE TO RECORD HIS ALLEGED
STATEMENT MADE DURING CUSTODIAL
INTERROGATION AND PERMITTED HEARSAY
TESTIMONY FROM AN OFFICER WHO WAS NOT
PRESENT DURING THE INTERROGATION TO
CORROBORATE THE ALLEGED STATEMENT
(NOT RAISED BELOW)

The Trial Court Should Have Charged the Jury
Regarding Officers' Failure to Record Their
Questioning of [Defendant]

Detective R[e]biero's Account of the Unrecorded
Interrogation Was Impermissibly Bolstered by Hearsay
Testimony from Detective Muhamm[a]d, Which
Violated [Defendant's] Right to Confrontation

POINT IV

THE PROSECUTOR ELICITED IMPERMISSIBLE
HEARSAY TESTIMONY FROM DETECTIVE
MUHAMM[A]D REGARDING EYEWITNESSES'
DESCRIPTIONS OF THE SHOOTERS, IN
VIOLATION OF [DEFENDANT'S] RIGHT TO
CONFRONTATION




                                                       A-3074-17T2
                        33
            POINT V

            THE PROSECUTOR MADE AN IMPROPER CALL
            TO ARMS IN SUMMATION THAT DENIED
            [DEFENDANT] HIS RIGHT TO A FAIR TRIAL
            (NOT RAISED BELOW)

            POINT VI

            THE   CUMULATIVE      EFFECT                OF   THE
            AFOREMENTIONED        ERRORS                  DENIED
            [DEFENDANT] A FAIR TRIAL

            POINT VII

            DEFENDANT'S SENTENCE IS EXCESSIVE
            BECAUSE    THE   COURT    FAILED   TO
            ADEQUATELY FIND AND WEIGH THE FACTORS
            AND DID NOT EXPLAIN ITS REASONS FOR
            IMPOSING CONSECUTIVE SENTENCES

                                       A.

      We first address defendant's contention that the trial judge erred in not

excusing Juror Two after she revealed her daughter had visited her during the

evening of the first day of trial wearing a sweatshirt memorializing Buckey –

the victim. Defendant asserts the juror's observation of her daughter's sweatshirt

and her knowledge of her daughter's connection to the victim constituted an

"irregular influence" which had the "clear capacity" to impact the juror's ability

to remain impartial.



                                                                          A-3074-17T2
                                       34
      The Sixth Amendment to the United States Constitution and Article I,

paragraph 10 of the New Jersey Constitution guarantee criminal defendants the

right to an impartial jury during trial. State v. R.D., 169 N.J. 551, 557 (2001).

Criminal defendants are "entitled to a jury that is free of outside influences and

[that] will decide the case according to the evidence and arguments presented in

court in the course of the criminal trial itself." State v. Williams, 93 N.J. 39, 60

(1983).

      "The securing and preservation of an impartial jury goes to the very

essence of a fair trial." Ibid. "[I]f during the course of the trial it becomes

apparent that a juror may have been exposed to extraneous information, the trial

court must act swiftly to overcome any potential bias and to expose factors

impinging on the juror's impartiality." R.D., 169 N.J. at 557-58 (citing State v.

Bey, 112 N.J. 45, 83-84 (1988)).

      Our Supreme Court recognizes that "the trial court is in the best position

to determine whether the jury has been tainted." R.D., 169 N.J. at 559. The trial

judge must "consider the gravity of the extraneous information in relation to the

case, the demeanor and credibility of the juror or jurors who were exposed to

the extraneous information, and the overall impact of the matter on the fairness




                                                                            A-3074-17T2
                                        35
of the proceedings." Ibid. We review the court's determinations regarding juror

taint for an abuse of discretion. Ibid.

         The parties concluded jury selection on November 14, 2017. The judge

advised the fourteen jurors they had been selected but since the case was not

resuming until November 29, 2017, the judge did not administer the oath to t he

panel.      Although the judge did not give the required preliminary juror

instructions, he did tell the jury not to discuss with anyone anything they might

have learned during the selection process and not to do any research regarding

the case.

         When the jury returned on November 29, the judge swore them in and

gave the preliminary instructions and counsel gave their opening statements.

The jury heard testimony from Queeson and another witness.

         On November 30, the State produced Detective Rebiero and a lieutenant

in the crime scene unit of the ECPO. When the court took a break later that

morning, the judge asked Juror Two to stay behind. He advised counsel he had

learned that Juror Two had left a voicemail the prior evening indicating she had

received some information about the case.         The judge and counsel then

questioned the juror twice that day as set forth above. The judge did not excuse

the juror on November 30 nor did he rule on defendant's request to do so. Juror


                                                                         A-3074-17T2
                                          36
Two stayed for the rest of the day, hearing the testimony of three additional

witnesses.

      When the case convened five days later, on December 5, the judge denied

defendant's application to excuse Juror Two. In doing so, the judge stated he

found the juror credible in her assertion that she could be fair and impartial.

      We are well aware of the deference accorded to a trial court's exercise of

control over matters pertaining to the jury. And specifically, the trial judge's

discretion to determine whether a juror can be fair and impartial and whether to

excuse a juror for taint.

      However, under the unique circumstances presented here, we are

constrained to conclude that the judge erred in not excusing Juror Two. We

cannot accept it was a complete coincidence for the juror's daughter to wear a

sweatshirt memorializing the victim to her mother's home while her mother was

serving as a juror on the panel which would determine the innocence or guilt of

that victim's shooter. The context strongly suggests the daughter would be

displeased if the jury on which her mother served returned a defense verdict – a

displeasure that could affect their future relationship.

      We equate these events to a situation where a juror discloses he or she

knows the victim, the defendant or a witness or any family member of those


                                                                           A-3074-17T2
                                       37
persons. This is a required question during the voir dire of all potential jurors

so counsel and the parties can assess the impartiality of a juror. See Model Jury

Selection Questions (Criminal), "Standard Jury Voir Dire" (rev. May 16, 2007).

      As the Court stated in State v. Fortin, 178 N.J. 540, 629 (2004), "We think

it ill-advised, as a general rule, to seat any juror who is acquainted with a murder

victim's loved ones, no matter how convincingly that individual proclaims his

or her ability to remain impartial." Although Fortin was a capital murder case,

we think the Court's following sage comment universally holds true: "It is better

to err in favor of removing a juror where there is evidence of potential partiality

or bias, than to permit that juror to sit in judgment, leaving the fairness of a

capital trial in doubt." Id. at 630.

      Here, whether Juror Two personally knew the victim or not, her daughter

or someone known to the daughter, had some connection to the victim to a

degree that compelled the daughter to wear a memorial sweatshirt. That is more

than sufficient reason to disqualify and excuse the juror. Defendant did not

request a mistrial; he only asked the judge to excuse the juror. At the time, there




                                                                            A-3074-17T2
                                        38
remained one alternate juror. 8 Neither the attorneys nor the judge expressed any

concerns with seating the alternate juror.

      Because Juror Two remained on the panel that deliberated to a verdict, her

knowledge of her daughter's actions and potential connection to the victim had

the capacity of influencing the jury in reaching its verdict.        See Panko v.

Flintkote Co., 7 N.J. 55, 61 (1951) (holding the test for whether a new trial

should be granted because of an irregular influence is "not whether the irregular

matter actually influenced the result, but whether it had the capacity of doing

so"). We are convinced the failure to excuse the juror requires a new trial.

Although we do not conclude any of defendant's remaining arguments require

reversal, we address his contentions as guidance for the re-trial.

                                        B.

      Defendant argues the trial court failed to perform its gatekeeping function

by overruling defense counsel's objection to the admission of David's expert

testimony regarding drive testing without holding a N.J.R.E. 104 hearing to

establish its reliability. This argument lacks merit.




8
  The other alternate juror had not returned when the panel convened on
November 29.
                                                                          A-3074-17T2
                                       39
      At the request of the State, David conducted a historical cell site analysis

and drive test using defendant's cellphone records to ascertain the location of

defendant's cellphone at the time of the shooting. He issued a report containing

the details of his investigation, his conclusions of his analysis and attached maps

corresponding to his findings.

      Defendant did not challenge the report in any pre-trial application. There

was no objection when the prosecutor told the jury in her opening statement that

David would be testifying as an expert in the field of historical cell site analysis

and would opine as to where defendant's "cellphone was around or at the time

of the homicide." At trial, defense counsel accepted David as an expert in the

field of historical cell site analysis and did not object to him testifying about that

aspect of his report. However, counsel objected to any testimony about drive

testing, stating it was "not a settled science[,]" "not a [reputable] science."

      Counsel did not ask for a Rule 104 hearing or give any further reason for

his objection. He stated: "I'll be guided by the [c]ourt's thoughts in this regard."

The court admitted David as an expert in historical cell site analysis as there was

no objection and added: "As far as anything else I'm going to take it as it comes."

      There was no further objection during David's testimony regarding the

drive testing. During direct examination, David acknowledged the limitations


                                                                              A-3074-17T2
                                         40
to the drive test, including: (1) cell tower coverage could be impacted by signal

strength and topography; (2) cell sites, antennae heights and orientations for the

towers must be the same as they were at the time of the crime to conduct the

test; (3) the scanner was designed to be driven down streets and had to use

software for areas inaccessible by vehicle; (4) the test was conducted very close

to the one-and-a-half-year limit for performing the test; and (5) a cellphone may

not connect to the closest tower and several towers could handle one call.

      Defense counsel questioned the expert extensively, eliciting concessions

from David that he conducted the testing a year and a half after the shooting,

and that he was unaware whether any buildings had gone up or come down in

that timeframe.

      Whether we review defendant's argument for plain error, as the State

contends, or an abuse of discretion, as urged by defendant, we are satisfied it

was not error for the court to allow David's testimony on drive testing. There

was no objection pre-trial or during trial to David's testimony until after the State

tendered him as an expert. Even then, defense counsel did not request a Rule

104 hearing and did not contest David's qualifications. He only stated that drive

testing was not a "settled science." Counsel did not renew his objection, as

invited by the judge, to provide any specific grounds and instead cross-examined


                                                                             A-3074-17T2
                                        41
David on the basis for his opinions. Defendant did not present his own expert

to dispute the reliability of drive testing.

      As a result, on this record, we cannot properly consider defendant's

argument on appeal which seeks a categorical determination on whether drive

testing is reliable and accepted by the scientific community. As stated, under

these circumstances, without an objection supported by specific grounds, the

trial judge did not abuse his discretion in admitting David's testimony.

                                          C.

      We consider and reject defendant's assertion that the officers' failure to

record statements he made while riding in the police car on April 25, 2014

violated Rule 3:17(a) and required the trial court to sua sponte charge Model

Jury Charges (Criminal), "Statements of Defendant (When Court Finds Police

Inexcusably Failed to Electronically Record Statement)" (approved Nov. 7,

2005). As defendant did not request the charge, we review his contention for

plain error. R. 2:10-2.

      Rule 3:17(a) requires custodial interrogations conducted in a place of

detention to be electronically recorded when the person being interrogated is

charged with certain crimes. A police vehicle is not included in the definition

of a "place of detention." Ibid. Moreover, as the trial judge found, defendant's


                                                                           A-3074-17T2
                                         42
statements to police were made voluntarily after he was advised of his Miranda

rights. The police were not interrogating defendant; they had not asked him any

questions at all. Defendant made the statements spontaneously.

      Because there was no violation of Rule 3:17(a), there was no obligation

for the court to instruct the jury regarding the effect of such a breach. In

addition, defense counsel extensively questioned Detective Rebiero about

defendant's statements and argued to the jury that Rebiero was not credible. The

judge also instructed the jury it was its province to determine whether defendant

made the statements attributed to him and to assess the credibility of the

statements.   He stated that in light of "the generally recognized risk of

misunderstanding by the hearer or the ability of the hearer to recall accurately

the words used by the defendant[,]" Rebiero's testimony regarding defendant's

oral, unrecorded statements should be "receive[d], weigh[ed] and consider[ed]

. . . with caution." And, "[i]f after consideration of all of these factors[,] you

determine that the statements were not actually made, or that the statement or

statements are not credible, then, you must disregard[] them completely."

                                       D.

      In the course of his testimony, Detective Muhammad told the jury he had

learned from the "arresting detectives" that defendant said "he was in possession


                                                                          A-3074-17T2
                                       43
of the weapon that he was arrested with . . . [s]ince January before the murder

of Kyrie . . . up until the incident of Kyrie . . . . [The weapon was] [f]or his

protection . . . [c]ause he had been shot."         Defendant asserts this was

impermissible hearsay used to bolster Rebiero's testimony.            In addition,

defendant asserts the testimony improperly attributed corroboration of

defendant's statement to the other two arresting officers who did not testify at

trial. Defense counsel did not object to the testimony.

      Hearsay is defined as "a statement, other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to prove the truth of

the matter asserted." State v. Brown, 236 N.J. 497, 522 (2019) (citing R.

801(c)). Hearsay may not be admitted into evidence unless it falls within one

of the exceptions provided by the rules of evidence or "other law." R. 802. "[I]f

evidence is not offered for the truth of the matter asserted, the evidence is not

hearsay and no exception to the hearsay rule is necessary to introduce that

evidence at trial." State v. Long, 173 N.J. 138, 152 (2002) (citing State v.

Chavies, 345 N.J. Super. 254, 274 (App. Div. 2001)).

      In addressing a defendant's right to confront witnesses in the context of a

police officer's hearsay testimony, our Supreme Court has stated it is permissible

for a police officer to testify about "the course of [an] investigation" and the


                                                                           A-3074-17T2
                                       44
reasons for approaching a suspect or investigating a crime scene when

explaining it was done "upon information received." State v. Frisby, 174 N.J.
583, 592 (2002) (citing State v. Roach, 146 N.J. 208, 224-25 (1996)); State v

Bankston, 63 N.J. 263, 268 (1973) (citation omitted).        The explanation is

admissible for the sole purpose of showing "the officer was not acting in an

arbitrary manner or to explain his subsequent conduct." Bankston, 63 N.J. at

268 (citation omitted).

      In considering such testimony, the key determinant is whether the hearsay

testimony creates an "inescapable inference" that law enforcement received

information from an unknown source that implicates a defendant. State v.

Branch, 182 N.J. 338, 349 (2005) (quoting Bankston, 63 N.J. at 271). That is,

"both the Confrontation Clause and the hearsay rule are violated when, at trial,

a police officer conveys, directly or by inference, information from a non -

testifying declarant to incriminate the defendant in the crime charged." Id. at

350 (citing Bankston, 63 N.J. at 268-69).

      Muhammad's testimony is not inadmissible hearsay because it was not

offered to prove the truth of the matter asserted, i.e. that defendant had the gun

since January 2014.       Instead, Muhammad's testimony was admitted for a

permissible non-hearsay purpose to explain the course of the investigation and


                                                                          A-3074-17T2
                                       45
to show how defendant became a suspect in the shooting. See Carmona v.

Resorts Int'l Hotel, Inc., 189 N.J. 354, 376 (2007); Frisby, 174 N.J. at 592.

      Muhammad testified he first learned in April 2014 that "someone had been

arrested with a weapon [that was] used . . . in the demise of [Kyrie]." He then

discovered defendant was the person arrested. The "arresting detectives" told

him what defendant had said during his arrest, specifically that he had the gun

"since January" because he had been shot.

      Based on the information from the arresting officers, Muhammad

investigated defendant's claim and "confirm[ed]" defendant had been shot in

January 2012. As a result, Muhammad and other officers considered defendant

a potential suspect based on his statements to police and they conducted further

investigation into defendant's cellphone data, crime scene evidence and whether

there were other individuals with potential information.

      Therefore, because Muhammad's testimony here was offered to explain

how defendant became a suspect, not to prove the truth of the contents, it was

not hearsay or a violation of defendant's confrontation rights. Furthermore, the

testimony had little impact as Rebiero told the jury about the statements

defendant made while they were riding in the patrol car. Moreover, Muhammad

was subject to cross-examination and, as stated above, the judge instructed the


                                                                          A-3074-17T2
                                       46
jury it was their domain to determine whether defendant made the statements

attributed to him and to assess the credibility of the statements.

                                         E.

      Defendant raises an additional issue regarding Muhammad's testimony.

He asserts the trial judge erred when he overruled his counsel's objection to

hearsay testimony from Muhammad concerning the description of the assailants

by Queeson and his son. Although we agree the testimony was impermissible

hearsay, we are satisfied its admission was harmless error.

      Muhammad testified that Queeson told him the assailants were "[t]all

black male[s]" who wore dark clothing, including scarves and masks that

obstructed their faces. He stated that Queeson's son gave the same description.

      However, when Queeson testified, he described the suspect who shot

Kyrie as "about five eight" and may have had braids. He did not testify to the

other suspect's height because he was wearing a mask and Queeson "mostly saw

him running away" after the shooting. Queeson also did not provide the race of

either suspect; he only stated they were wearing black clothing and masks.

Queeson's son did not testify at the trial.

      We agree that Muhammad's testimony regarding the descriptions of the

assailants provided by Queeson and his son was hearsay. However, we find the


                                                                        A-3074-17T2
                                        47
admission of the testimony was harmless error as it did not have the capacity to

produce an unjust result. Muhammad's testimony was subject to thorough cross-

examination by defense counsel. In addition, Muhammad stated that neither

Queeson nor his son identified defendant as an assailant.

                                       F.

      We next consider defendant's argument that the prosecutor made an

improper "call to arms" in her closing argument that denied his right to a fair

trial. He refers to the following comments: (1) defendant and his co-conspirator

disguised themselves and took the weapons they used with them to leave Kyrie

and his family "without justice"; and (2) by returning a guilty verdict, the jury

had "the opportunity to provide justice in this case . . . to Kyrie . . . and his

family and Queeson . . . ." As there was no objection during the closing

argument, we review for plain error.

      Prosecutors are "expected to make vigorous and forceful" summations,

and they "are afforded considerable leeway" so long as their remarks are tethered

to the evidence presented and the reasonable inferences to be drawn therefrom.

State v. Frost, 158 N.J. 76, 82 (1999) (citing State v. Harris, 141 N.J. 525, 559

(1995); State v. Williams, 113 N.J. 393, 447 (1988)).




                                                                         A-3074-17T2
                                       48
      However, a prosecutor may not issue a call to arms – asking the jury to

"send a message" to the defendant and the public, since such statements could

"mislead a jury as to its role and duty," State v. Hawk, 327 N.J. Super. 276, 282-

83 (App. Div. 2000) (citations omitted), "improperly divert jurors' attention

from the facts of the case and intend to promote a sense of partnership with the

jury that is incompatible with the jury's function," State v. Neal, 361 N.J. Super.
522, 537 (App. Div. 2003) (citations omitted), or "imply[] that jurors will violate

their oaths if they fail to convict . . . ." State v. Pennington, 119 N.J. 547, 576

(1990).

      Similarly, prosecutors also may not make emotional appeals that have the

capacity to shift the jury's attention away from the evidence. State v. Black, 380
N.J. Super. 581, 594-95 (App. Div. 2005); State v. Lockett, 249 N.J. Super. 428,

434-35 (App. Div. 1991).

      In determining whether to reverse a conviction for prosecutorial

misconduct, including improper remarks during summation, we must decide

whether "the prosecutor's misconduct was so egregious that it deprived the

defendant of a fair trial." Frost, 158 N.J. at 83 (citing State v. Ramseur, 106 N.J.
123, 322 (1987); State v. Siciliano, 21 N.J. 249, 262 (1956)). A prosecutor's




                                                                            A-3074-17T2
                                        49
remarks may be harmless if they are only a response to remarks by opposing

counsel. State v. DiPaglia, 64 N.J. 288, 297 (1974).

      If no objection is made, the prosecutor's conduct generally will not be

deemed prejudicial, as the failure to object indicates counsel did not consider

the conduct improper and deprives the trial judge of the opportunity to take

curative action. State v. Echols, 199 N.J. 344, 360 (2009). Here, defense

counsel did not object or request a curative instruction.

      We are satisfied there was no impropriety in the prosecutor's comments.

Defense counsel used the symbol of the "scales of justice" to argue the State had

not met its burden of proof. He further asserted the State's case was "like a hand

me down case" and defendant was entitled to more than "[h]and me down

justice" because he was "guarantee[d] justice" like everyone else.

      During her summation, the prosecutor responded to defendant's scales of

justice theme.    She argued defendant and his co-conspirator "disguised"

themselves with masks and took the weapons they used with them to "go

unapprehended," leaving Kyrie and his family "without justice." The prosecutor

further told the jury that when defendant was not arrested and weeks went by

after the shooting without repercussion, he became "confident" and walked the

streets carrying his gun. She stated that all of the evidence presented against


                                                                          A-3074-17T2
                                       50
defendant "gives you the opportunity to provide justice in this case," including

defendant's possession of the gun connected by ballistics testing to the one used

in the shooting, his statements to police and the text message sent immediately

after the shooting.

      The prosecutor's remarks were not an inappropriate call to arms because

she did not imply the jurors would violate their oaths if they failed to convict,

see Pennington, 119 N.J. at 576, or suggest the jury had a societal duty to

convict, Hawk, 327 N.J. Super. at 282. Instead, the prosecutor urged the jury to

reach a verdict based on the evidence.

      Moreover, the trial court instructed the jury that remarks by counsel made

in summation were not to be considered as evidence, the jury should determine

the case based solely on the evidence, the State had the burden of proof and

defendant was entitled to a presumption of innocence. See State v. Smith, 212
N.J. 365, 409 (2012) (holding a prosecutor's improper remarks made during

summation can be cured so long as the trial court "clearly instruct[s] the jury

that the remarks made . . . were not evidence, but argument"); see also State v.

Loftin, 146 N.J. 295, 390 (1996) (citing State v. Manley, 54 N.J. 259, 271

(1969)) (accepting the presumption that juries follow a court's instructions).




                                                                          A-3074-17T2
                                      51
                                        G.

      Although we have vacated defendant's convictions in concluding he is

entitled to a new trial due to the court's error in not excusing Juror Two, for

completeness we briefly address defendant's contentions regarding his sentence.

He argues his sentence is excessive because the trial court failed to properly find

and weigh the N.J.S.A. 2C:44-1 factors and to explain its reasoning for imposing

consecutive sentences. We disagree.

      Our review of sentencing decisions is relatively narrow and is governed

by an abuse of discretion standard. State v. Blackmon, 202 N.J. 283, 297 (2010).

A sentence will be affirmed "as long as the trial court properly identifies and

balances aggravating and mitigating factors that are supported by competent

credible evidence in the record." State v. Lawless, 214 N.J. 594, 606 (2013)

(quoting State v. Natale, 184 N.J. 458, 489 (2005) (citation omitted)).

      We are satisfied there was sufficient evidence in the record to support the

judge's findings on aggravating factors one, N.J.S.A. 2C:44-1(a)(1), three

N.J.S.A. 2C:44-1(a)(3), six, N.J.S.A. 2C:44-1(a)(6), and nine, N.J.S.A. 2C:44-

1(a)(9). There is no support for defendant's argument for the application of

mitigating factor eleven, N.J.S.A. 2C:44-1(b)(11).




                                                                           A-3074-17T2
                                       52
      We also see no merit in defendant's assertion that the court erred in

imposing consecutive sentences. In his determination, the trial judge properly

considered the Yarbough factors and found the murder of Kyrie and aggravated

assault of Queeson were two different crimes against separate victims justifying

consecutive terms. Although defendant's conduct resulting in the convictions

for the murder and aggravated assault occurred at the same time and location

and could be considered a single incident of aberrant behavior, his conduct was

directed at two different people and had separate consequences – Kyrie was

killed and Queeson was severely injured. See State v. Carey, 168 N.J. 413, 428

(2001). Defendant committed two separate acts of violence which resulted in

convictions for distinct crimes. Because there were multiple victims, the court

did not impermissibly double-count the nature and circumstances of the offense

relevant to aggravating factor one in its consideration of the Yarbough factors.

      For the reasons stated, we find the trial court erred in the determination

not to excuse Juror Two – an error that violated defendant's right to an impartial

jury and that requires a new trial. We therefore vacate defendant's convictions

and remand for a new trial.

      Vacated and remanded for a new trial in accordance with this opinion. We

do not retain jurisdiction.


                                                                          A-3074-17T2
                                       53